Citation Nr: 0712514	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from November 1951 to October 
1971.  The veteran died in December 2000.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002  rating decision.  


FINDINGS OF FACT

1.  The veteran was not service-connected for any disability 
during his lifetime.

2.  The Certificate of Death lists the immediate cause of the 
veteran's death as dehydration, leading to the immediate 
cause was coma, and the underlying cause was myelodysplastic 
syndrome. 

3.  Myelodysplastic syndrome manifested more than 25 years 
after service discharge and the preponderance of the evidence 
is against a finding that it was related to service, 
including due to exposure to herbicides or radio frequencies. 


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102,  3.303, 3.307, 3.309, 3.311, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by a December 2001 letter.  The 
RO specifically informed the appellant of the evidence 
required to substantiate her claim, the information required 
from her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  The appellant was essentially told 
to submit any evidence in her possession pertaining to her 
claim.  Therefore, the Board finds that she was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records.  While the appellant's representative has 
requested a medical opinion, the Board finds that such an 
opinion is not warranted in this case as discussed below.  
Neither the appellant nor her representative has identified 
any other pertinent evidence that could be obtained to 
substantiate her claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the appellant in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

The appellant asserts that the cause of the veteran's death 
was related to his service in Vietnam. 
 
A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a). A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

In this case, the veteran died in December 2000.  The 
Certificate of Death lists the immediate cause of the 
veteran's death as dehydration, leading to the immediate 
cause was coma, and the underlying cause was myelodysplastic 
syndrome.
During his lifetime, the veteran was not service-connected 
for any disability.   Because the veteran was not service-
connected for myelodysplastic syndrome, it is necessary to 
determine whether service connection should have been 
established for this disability.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The appellant specifically contends that the veteran's 
myelodysplastic syndrome was due to radiation exposure (long 
term exposure to radio frequencies) and/or Agent 
Orange/herbicide exposure in Vietnam.  

As to the radiation claim, there is no preliminary evidence 
that the veteran was exposed to ionizing radiation.  Notably, 
the appellant does not assert that the veteran was exposed to 
ionizing radiation but rather that his exposure to radiation 
in service was from radio frequencies due to his job as radio 
telephone operator.  The veteran's service personnel records 
confirm that his military occupational specialty was that of 
a ground radio operations supervisor.  

Claims based upon exposure to ionizing radiation are governed 
by two separate regulations and each provides a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 
3.311. However, neither of those regulations is applicable in 
this case.

Non-ionizing radiation (radiation insufficiently energetic to 
dislodge electrons from an atom) claims involve claimed 
exposure to various forms of electromagnetic radiation that 
are often mistakenly alleged to come under the ionizing 
radiation statute and regulations.  These claims may involve 
ultraviolet or visible light, infrared heat, microwaves and 
radio waves in devices such a cellular phones and telephone 
based stations, lasers, mercury vapor lamps, microwave ovens 
and towers, magnetic resonance imaging (MRI) and nuclear 
magnetic resonance (NMR), radar, radio, and television 
broadcast antennas, satellite earth station antennas, 
transmitters, and receivers, and electrical power lines and 
transformers. The Court of Appeals for Veterans Claims has 
taken judicial notice of the fact that radar equipment emits 
microwave-type non-ionizing radiation which is not subject to 
review under the ionizing radiation statute and regulations.  
See Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, 
radio exposure (non-ionizing) is not the type of radiation 
exposure addressed by the VA regulations found at 38 C.F.R. 
§§ 3.309, 3.311.

Those regulations permit service connection for certain 
disease (however myelodysplastic syndrome is not one such 
listed disease) for "radiation-exposed" veterans.  However, a 
"radiation-exposed veteran" is defined as a veteran who was 
involved in a "radiation-risk activity" during military 
service.  Regulations define "radiation-risk activities" to 
include: participation at atmospheric nuclear tests; being 
present at Hiroshima or Nagasaki during specific periods of 
time; and service at specific nuclear weapons production 
facilities.  38 C.F.R. §§ 3.309(d)(3).  In the present case, 
the evidence of record does not reveal that the veteran meets 
any of the criteria to be considered a "radiation-exposed 
veteran" and myelodysplastic syndrome is not even a disease 
for presumptive service connection under 38 C.F.R. § 3.309.  
Furthermore, the appellant does not contend, and the evidence 
does not establish, that the veteran was otherwise exposed to 
ionizing radiation, to permit application of 38 C.F.R. § 
3.311.  The appellant has offered no competent evidence 
suggesting that radiation from radio waves was implicated in 
the veteran' death.  

As to the claim of herbicide exposure, if a veteran served on 
active duty in the Republic of Vietnam during the Vietnam era 
(beginning on January 9, 1962 and ending on May 7, 1975), the 
veteran is presumed to have been exposed to herbicides, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  In this case, while 
the veteran received the Vietnam Service Medal and 
participated in the Vietnam Advisory Campaign and Vietnam 
Defense Campaign.  For the purposes of this decision, the 
Board will concede that the veteran was exposed to herbicides 
in service.  However, the Board notes that myelodysplastic 
syndrome is not one of the diseases for which presumptive 
service connection may be granted.   See 38 C.F.R. § 
3.309(e).

Though the veteran is not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Service medical records are not part of the record.  However, 
the appellant does not contend nor does the evidence show 
that there were findings of myelodysplastic 


syndrome in service.  In fact, the first indication of it was 
not until January 1997, which is more than 25 years after 
service discharge.  The lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no opinion which 
provides a nexus between myelodysplastic syndrome and 
service, including due to herbicide exposure and/or radio 
frequency exposure in service. 

Although the appellant's representative has requested a 
medical opinion, the Board declines to obtain a medical nexus 
opinion with respect to the appellant's claim.   There is no 
evidence of pertinent disability in service or for over two 
and a half decades following service.  Thus, while the 
veteran had myelodysplastic syndrome at the time of his 
death, there is no true indication that the disability was 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Although service medical records were 
unavailable for review, the lack of diagnosis of the claimed 
disability until many years post-service indicates any 
opinion relating pertinent disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.   The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).

The appellant has also submitted numerous treatises and a 
previous Board decision in support of her claim.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, crucially, the treatise evidence which has 
been submitted by the appellant is general in nature and does 
not specifically relate to the facts and circumstances 
surrounding the veteran's particular case.  Additionally, the 
Board notes that the previous Board decision granting cause 
of death differs from the present case.  In the example case, 
the veteran's myelodysplasia had evolved into acute leukemia 
prior to his death and the evidence suggested that the 
veteran had been exposed to radioactivity from an atomic 
blast.  Thus, the facts of the sample decision are not 
analogous to the present appellant's claim. 

To the extent that the appellant has claimed that the 
veteran's cause of death was related to service, including as 
due to herbicide and/or radio frequency exposure, as a lay 
person, she has no competence to give a medical opinion on 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The preponderance of the evidence is against finding that the 
veteran's cause of death was incurred in or is otherwise 
related to service, including as due to herbicide and/or 
radio frequency exposure, and the claim must be denied.  38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


